Title: To George Washington from Major General Stirling, 14 January 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Sir,
            Cranes Mills [N.J.] Janry 14: 1780
          
          I was last night honored with your Excellency’s letter of the 13th; in consequence of which it is determined to pass upon the Island by day Break in the morning. On inquiry, I find, the men have no axes with them, and we ought at least to have an hundred. We shall endeavour to procure as many as we can here; but

it is not probable we shall get a sufficient number. I therefore request your Excellency to give instant orders for a supply to arrive if possible at this place by twelve oClock this night. They had better come directly to General Irvins Quarters—Lest there should be delay, it were to be wished some very trusty person should be charged with them.
          There is at the short Hills, an Eighteen pounder which we intend to make use of. she probably is without ammunition. Will your Excellency have the goodness to order a supply as expeditiously as possible? If there are no Eighteen pound shot, twelves will be better than none. I am your Excellency’s Most Humble Servt
          
            Stirling,
          
        